Citation Nr: 0516943	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted the veteran service connection for 
PTSD and alcohol dependence and assigned a 30 percent rating.  


FINDINGS OF FACT

Throughout the period from the effective date of the grant of 
PTSD and alcohol dependence, the veteran's PTSD and alcohol 
dependence have been productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood, 
impaired abstract thinking, and impaired judgment; the 
veteran has not had deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
characteristic symptomatology.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent schedular 
evaluation for PTSD and alcohol dependence have been met for 
the entire rating period.  38 U.S.C.A. §§ 1155, 5107 (b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2004).






\
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA Medical Center treatment records from June 2001 to 
February 2002 show that the veteran received treatment for 
his PTSD during this period.  

In a March 2002 decision, the Social Security Administration 
(SSA) determined that the veteran was unemployable due to his 
low back, cervical spine, and right ankle disorders.  

The veteran was afforded a VA examination in August 2002.  He 
stated that his mood had become variable.  He stated that he 
sometimes becomes irritated, and cried frequently.  He 
indicated that it had been happening for years, but it had 
now intensified.  He denied suicidal thoughts.  He said his 
crying spells were now betters and his mood was more stable 
with current medications.  He said his last fight was about 
six months ago, and that he had been taking the medications 
for some time, but about six months ago, the dosages were 
increased which had been helpful.   

He described anxiety attacks occasionally which lasted about 
an hour.  There was no history of hallucinations, and no 
delusional material was elicited.  He stated that his mind 
"jumped around" and it was possible that he had occasional 
flashbacks.  His relationships had been poor, and marriages 
had broken down because of his drinking and because he had 
become abusive.  He stated that he last worked in March 2000, 
and was fired after 10 years at the job because of looking 
like he was "loafing."  He stated that he liked to talk to 
friends, and that they went out to eat.  He had been a member 
of an Elk's Lodge, and somewhat active in a veteran's 
consortium.  

There was possible minimal brain damage consistent with a 
long drinking history.  There were no suicidal or homicidal 
thoughts.  No clinical depression or excessive anxiety was 
noted.  There was no startle reaction to ambient noise.  
Abstraction ability appeared fairly concrete.  Judgment 
showed impulsivity.  Attention, concentration, and recent and 
remote memory were intact.  Under diagnosis, the examiner 
wrote that the veteran had symptoms of PTSD, intrusive 
thoughts and dreams with some discomfort, avoidance of 
thoughts and activities, feelings of detachment, and 
diminished interest.  He had had difficulty falling asleep, 
anger outbursts, and hypervigilance.  The examiner believed 
that it was at least as likely as not that the alcoholism 
developed secondary to PTSD.  Diagnoses were PTSD, and 
alcohol dependency.  Diagnosis on Axis II was personality 
disorder.  GAF was 55, and the examiner commented that if 
only the PTSD were considered, the GAF would be 60.  

The veteran was afforded a VA examination in June 2004.  The 
veteran stated that he was not doing well, and had increasing 
suicidal thoughts.  He said he was sleeping better, and was 
sleeping 4-5 hours nightly.  He stated that he stayed home 
most days, and watched television.  He stated that he had 
become completely isolated, and did not talk to anybody.  He 
described his mood was frequently irritated.  He was having 
crying spells almost daily.  He stated that his temper was 
very bad and he easily got carried away.  He had not had any 
recent nightmares.  He denied a history of hallucinations and 
no delusions.  He stated that he startled very easily.  He 
did not express any fears or phobias.  

He stated that there had been no change in his drinking 
pattern.  His nails and hands were somewhat dirty, and his 
nails looked bitten.  He was oriented to time, place, person, 
and was cognizant for the reason of the examination.  He was 
logical, coherent, and not tangential or circumstantial.  He 
was spontaneous and his voice was well-modulated.  There was 
no dysphasia or blocking.  He made fair to good eye contact.  
He was pleasant and cooperative.  He showed some depression 
during the interview, but could smile and appreciate humor.  
He was not labile, and his affect matched the content of the 
discussion.  

He appeared more concrete than during the last examination.  
He showed some depression and mild to moderate anxiety.  He 
did not express homicidal or suicidal thoughts.  There was no 
startle reaction to ambient noise and he did not appear 
hypervigilant.  He was very concrete in his thinking.  His 
judgment showed impulsiveness.  Attention and concentration 
seemed lowered.  Remote memory was intact, but recent memory 
showed some distortions.  The examiner stated that he could 
not rule out the possibilities that the veteran was purposely 
answering questions on tests to make himself look worse for 
purposes of compensation.  

The examiner opined that the veteran had not shown any change 
over the past two years, and may have improved on his new 
medications.  Alcohol was considered to be the primary 
illness.  Diagnoses were PTSD and alcohol abuse.  The 
examiner commented that the veteran's GAF score was 50, and 
that if only the PTSD were considered, the veteran's GAF 
would be 60 representing no change from the last examination.  
On Axis II, the examiner diagnosed the veteran with 
personality disorder, and on Axis III, post back surgery and 
back pain.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement that raises a new 
issue.  VAOPGCPREC 8-2003 (December 22, 2003).  In the case 
now before the Board, the RO granted service connection for 
PTSD in a decision of December 2002, and the appellant filed 
a notice of disagreement with assignment of the 30 percent 
rating.  The RO had issued a VCAA letter in March 2002 
regarding the underlying issue of service connection for 
PTSD.  Therefore, in accordance with VAOPGCPREC 8-2003, VCAA 
is not applicable to this claim for a higher initial rating..










Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial 30 percent rating assigned 
following the grant of service connection for PTSD in April 
2002.  Therefore, all of the evidence following the grant of 
service connection (not just the evidence showing the present 
level of disability) must be considered in evaluating the 
veteran's claim.  The RO did consider all of the evidence 
following the grant of service connection so the veteran's 
claim is in appropriate appellate status.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2004).  As the veteran's claim was received in 
August 2001, the regulations pertaining to rating psychiatric 
disabilities as revised effective from November 7, 1996 are 
for application in this case. The revised regulations are 
cited, in pertinent part, below:

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The veteran does not meet all the criteria for a 50 percent 
rating for PTSD.  For example, the evidence does not show 
impairment of short and long-term memory, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, or 
flattened affect.  However, the examiner at both VA 
examinations (August 2002 and June 2004) stated that the 
veteran's abstraction ability appeared fairly concrete, and 
his judgment showed impulsivity.  The examiner at the June 
2004 VA examination stated that the veteran's attention and 
concentration appeared lowered, and that the veteran showed 
some depression and mild to moderate anxiety.  

Also, it is noted that the veteran's GAF score decreased from 
55 at the August 2002 VA examination to 50 at the June 2004 
VA examination.  It is true that the examiner stated that if 
only the veteran's PTSD were considered, the veteran's GAF 
score would be 60.  However, the examiner also stated that 
alcohol was considered to be the veteran's primary illness, 
and it is noted that the veteran is service-connected for 
alcohol dependence as well as PTSD.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the 
Court quoted a passage from the Federal Register indicating 
that when it is not possible to separate the effects of a 
service-connected condition from non-service-connected 
conditions, "VA regulations at 38 C.F.R. § 3.102 . . . 
clearly dictate that such signs and symptoms be attributed to 
the service-connected condition."  

The Mittleider case clearly applies to the veteran's case.  
While the June 2004 examiner stated that the veteran had a 
non-service connected personality disorder, he did not 
separate the effects of the veteran's PTSD and alcohol 
dependence from the veteran's personality disorder.  Thus, 
the signs and symptoms resulting in the low GAF score of 50 
must be attributed to the veteran's service-connected PTSD 
and alcohol dependence rather to his non-service connected 
personality disorder.  

According to the Fourth Volume of the Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of between 41 and 50 
means that the veteran has either serious symptoms or serious 
difficulty in social, occupational, or school functioning.  
In addition to the veteran's GAF score of 50, the evidence 
shows that the veteran has disturbances of motivation and 
mood, as well as difficulty in establishing and maintaining 
effective work and social relationships.  Accordingly, based 
on all of the aforementioned findings, pursuant to 
38 U.S.C.A. § 5107 (b), the veteran's manifestations 
approximate the criteria for a 50 percent rating for PTSD.  

Regarding the criteria for a 70 percent rating, the veteran 
does not meet the majority of the criteria.  Although the 
veteran stated at his June 2004 VA examination, that he had 
increasing suicidal thoughts, he did not express homicidal or 
suicidal thoughts at the examination.  Regarding illogical or 
incoherent speech, the examiner at the June 2004 VA 
examination stated that the veteran was logical, coherent, 
and not tangential or circumstantial.  Regarding near-
continuous panic or depression, the examiner stated that the 
veteran showed some depression, but could smile and 
appreciate humor.  Regarding spatial disorientation, the 
veteran was oriented to time, place, and person at the June 
2004 VA examination.  

Also, the evidence did not show neglect of personal 
appearance and hygiene, obsessional rituals interfering with 
routine activities, impaired impulse control, or difficulty 
in adapting to stressful circumstances.  Regarding difficulty 
in adapting to stressful circumstances, it is pointed out 
that the veteran is not working, but that the reason he is 
receiving SSA benefits is because of his low back, neck, and 
right ankle disorders.  

Regarding an inability to establish and maintain effective 
relationships, it is true that the veteran stated that he 
stayed home most days, and had become completely isolated, 
and did not talk to anybody.  However, regarding the 
veteran's GAF scores, his lowest recorded score is 50.  He 
has never had a score of between 31 and 40 indicating "some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood."  Thus, while there 
is evidence showing an inability to establish and maintain 
effective relationships, on balance, the totality of the 
evidence is against a finding of a 70 percent rating for 
PTSD.

Based on the foregoing, the veteran's initial rating for his 
PTSD is increased to 50 percent, but no higher, for the 
entire rating period from the grant of service connection to 
the present.  38 C.F.R. § §4.7, 4.126, 4.130, Diagnostic Code 
9411 (2004).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization, or marked interference with 
employment attributed to his PTSD.  There are no unusual 
manifestations regarding the veteran's disability.  

In this determination, consideration has been given to the 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.


ORDER

Entitlement to an initial 50 percent evaluation for PTSD and 
alcohol dependence is granted for the entire rating period.







	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


